Case 1:20-cv-22200-DPG Document 13 Entered on FLSD Docket 09/30/2020 Page 1 of 3



                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO.: 20-CV-22200-GAYLES

  WILMAX ST. CHARLES,

         Petitioner,

  v.

  WILLIAM BARR, et al.,

        Respondents
  ______________________________/

                            ORDER DISMISSING HABEAS PETITION

         This matter is before the Court on Petitioner’s pro se Petition for Writ of Habeas Corpus,

  filed pursuant to 28 U.S.C. § 2241. [ECF No. 1]. The Court has reviewed the Petition and the

  record and is otherwise fully advised. For the reasons that follow, the Petition is dismissed as moot

  and for lack of jurisdiction.

                                           BACKGROUND

         Petitioner, Wilmax St. Charles, challenges his continued detention by the United States

  Department of Homeland Security’s Bureau of Immigration and Customs Enforcement (“ICE”)

  and moves the Court for a stay of removal in his immigration case during the pendency of his

  appeal. At the time the Petition was filed, Petitioner was in ICE custody and detained at Krome

  Service Processing Center in Miami, Florida. [ECF No. 1].

         Respondent, however, states that since filing the Petition, Petitioner has been removed from

  the United States and is no longer in ICE detention. [ECF No. 8]. Accordingly, Respondent argues,

  there is no longer a case or controversy under Article III, § 2 of the United States Constitution, and

  the Court should dismiss the Petition as moot and for lack of jurisdiction. Id.
Case 1:20-cv-22200-DPG Document 13 Entered on FLSD Docket 09/30/2020 Page 2 of 3



                                            DISCUSSION

         “Article III of the Constitution limits the jurisdiction of federal courts to the consideration

  of ‘Cases’ and ‘Controversies’” Soliman v. United States ex rel. INS, 296 F.3d 1237, 1242 (11th

  Cir. 2002) (citations omitted). “The doctrine of mootness derives directly from the case or

  controversy limitation because ‘an action that is moot cannot be characterized as an active case or

  controversy.’” Id. (quoting Adler v. Duval County Sch. Bd., 112 F.3d 1475, 1477 (11th Cir. 1997).

  “[A] case is moot when it no longer presents a live controversy with respect to which the court can

  give meaningful relief.” Id. (internal quotation omitted).

         In Soliman, the Eleventh Circuit dismissed as moot an appeal filed by an alien who had

  sought habeas corpus relief from his continued detention pending execution of a removal order.

  Id. The alien was removed from the United States while the appeal was pending. Id. In light of

  Soliman’s removal, the Court found that it was “abundantly clear” that the appeal was moot

  because the relief sought—release from detention pending removal, in addition to other relief—

  could not be affected by any order from the Court since Soliman was no longer being detained. Id.

  at 1243.

         Here, a search of ICE’s Online Detainee Locator System reveals no matching results for

  Petitioner based on his A-Number and name. The Court takes judicial notice of such pursuant to

  Fed. R. Evid. 201. Further, Respondent has produced documents indicating that Petitioner has been

  removed from the United States. [See ECF No. 8-8, Ex. G].

         Because Petitioner is no longer in ICE custody, having been deported to Haiti, no order

  from this Court directing his release would have any effect. As such, there is “nothing for us to

  remedy, even if we were disposed to do so.” Soliman, 296 F.3d at 1243 (internal quotation




                                                   2
Case 1:20-cv-22200-DPG Document 13 Entered on FLSD Docket 09/30/2020 Page 3 of 3



  omitted). Accordingly, to the extent that it seeks Petitioner’s release from custody, the Petition is

  dismissed as moot.

          Moreover, to the extent that Petitioner seeks a stay of removal, the Court is without

  jurisdiction to consider the relief sought. See e.g. Majano Garcia v. Martin, 379 F. Supp. 3d 1301,

  1304 (S.D. Fla. 2018) (“With respect to immigration cases, challenges to removal orders or

  deportation are reviewable only by the appropriate court of appeals, not by a federal district

  court.”). Accordingly, the Petition is dismissed as moot and, in the alternative, for lack of

  jurisdiction.

                                           CONCLUSION

          Based on the foregoing, it is

          ORDERED AND ADJUDGED that

          1. The Petition for Writ of Habeas Corpus [ECF No. 1] is DISMISSED AS MOOT or,

              in the alternative, FOR LACK OF JURISDICTION.

          2. This case is CLOSED.

          DONE AND ORDERED in Chambers at Miami, Florida, this 30th day of September,

  2020.



                                                ________________________________
                                                DARRIN P. GAYLES
                                                UNITED STATES DISTRICT JUDGE




                                                   3
